UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MARGARET ELAINE RAND,                     )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )                   Civil Action No. 08-0703 (PLF)
                                          )
TIMOTHY F. GEITHNER,                      )
      Secretary of the Treasury,          )
                                          )
                         1
             Defendant.                   )
__________________________________________)


                                    ORDER AND JUDGMENT

               For the reasons given in the Opinion issued this same day, it is hereby

               ORDERED that defendant's motion for summary judgment [16] is GRANTED

and judgment will be entered for the defendant.

               The Clerk of this Court is instructed to remove the case from the docket of the

Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.



                                                      /s/____________________________
                                                      PAUL L. FRIEDMAN
DATE: August 11, 2010                                 United States District Judge




       1
                 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court
substitutes as the defendant the current Secretary of the Treasury, Timothy Geithner, for former
Secretary Henry Paulson.